Citation Nr: 1536610	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-02 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Northport, New York


THE ISSUES

1.  Entitlement to reimbursement of medical expenses for non-VA treatment at a private medical facility on September 22, 2010.  

2.  Entitlement to reimbursement of medical expenses for non-VA treatment at a private medical facility (surgery for glottic cancer) on October 12-13, 2010.  

3.  Entitlement to reimbursement of medical expenses for non-VA treatment at a private medical facility (biopsy procedures) from October 12-13, 2010.  


REPRESENTATION

Veteran represented by:	T.L.M., Individual Appointed as Representative 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1988 to May 1990.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of November 2010 decisions issued by the VA Medical Center (VAMC) in Northport, New York, which denied entitlement to private medical expenses incurred on September 22, 2010 and from October 12-13, 2010.  The Board previously remanded the appeal in August 2013 for additional development, which has been completed.  

The Veteran testified at a Board hearing before the undersigned in November 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Veteran submitted additional evidence not yet considered by the Agency of Original Jurisdiction (AOJ) in July 2015, but did so with a waiver of AOJ jurisdiction.  The Board may proceed to adjudicate the appeal.

The Board notes that the Veteran has appointed his wife as his personal representative for this matter pursuant to 38 C.F.R. § 14.630 (2015).  As such, the Board has used only her initials in identifying her on the first page of this decision.


FINDINGS OF FACT

1.  The Veteran's September 22, 2010 treatment at Massachusetts General Hospital was of a non-emergent nature.

2.  The Veteran's October 12-13, 2010 glottic surgery (complex endolaryngeal antero-lateral-vertical hemilaryngectomy and microlaryngoscopic infusion of the left vocal cord) at Massachusetts General Hospital was of an emergent nature, in that VA facilities to conduct surgery that would not have significant side effects hazardous to his health, either (a) through the removal his vocal cords or (b) by undergoing radiation, were not feasibly available.

3.  The Veteran's October 12-13, 2010 biopsy procedures (biopsies of the nasopharynx tonsils bilaterally and right tongue base, and neck exploration and deep cervical lymph node biopsy from the jugular-digastric region on the right) at Massachusetts General Hospital was of a non-emergent nature.  

4.  The Veteran was enrolled in the VA health care system and had been in receipt of treatment during the months preceding the October 12, 2010 surgery.

5.  The Veteran is financially liable to the treatment provider, and has no coverage under a health care plan for reimbursement for the treatment.  

6.  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 (2015).


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of the unauthorized medical expenses incurred on September 22, 2010, have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2015); 38 C.F.R. §§ 17.52(a), 17.53, 17.54, 17.1000-1008 (2015).

2.  The criteria for payment or reimbursement of the unauthorized medical expenses incurred on October 12-13, 2010, for glottic surgery, have been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107; 38 C.F.R. §§ 17.52(a), 17.53, 17.54, 17.1000-1008.

3.  The criteria for payment or reimbursement of the unauthorized medical expenses incurred on October 12-13, 2010, for biopsy procedures, have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107; 38 C.F.R. §§ 17.52(a), 17.53, 17.54, 17.1000-1008.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks repayment for medical expenses occurred when he sought private treatment for glottic cancer and lymph node concerns.  As discussed below, while the Board finds the Veteran's glottic surgery to be of an emergent nature, the other procedures for which he seeks reimbursement were of a non-emergent nature. 

VA's Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Here, the Veteran was sent a letter in February 2011 describing the type of evidence VA needed to grant the claims.  The Board acknowledges that the February 2011 notice was deficient in that it failed to inform the Veteran of the standards by which VA would decide the claim.  The omission is not determinative of whether the Veteran was prejudiced in this matter, however.  He and his spouse (who is now his representative, have repeatedly demonstrated their understanding of what was necessary to be awarded the reimbursement he seeks. See January 2011 Notice of Disagreement; February 2011 VA Form 9; November 2011 Hearing Testimony.  Any error in the notice provided the Veteran has been proven harmless.  Shinseki v. Sanders, 556 U.S. 396, 414 (2009).  

VA has fully complied with the duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains, in pertinent part, all relevant documents from the private hospital treatment, as well as the VA treatment records relevant to his claim.  

The Veteran's statements in support of the claim are of record, including testimony provided at a November 2011 Travel Board hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his claim, and the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015), and that the Board can adjudicate the claim based on the current record.  

Repayment of Unauthorized, Non-VA Medical Expenses

The Veteran was diagnosed with glottic cancer in the summer of 2010, and sought treatment at VA.  He underwent numerous procedures aimed at understanding the nature and breadth of his cancer, and was informed in September 2010 that his options were to proceed with either "radical surgery" or chemotherapy.  See VA Treatment Note, September 10, 2015 (located in the Veteran's VBMS record).  A surgeon at Massachusetts General Hospital indicated, however, that he could perform a laser surgery that would preserve the Veteran's ability to speak, and would not involve chemotherapy.  See Letter of July 20, 2015 from Dr. S.M.Z. (located in the Veteran's VBMS record).  The Veteran ultimately obtained private treatment, and through this appeal seeks repayment for that treatment.

The Veteran stated in his January 2011 Notice of Disagreement that the reason he sought outside care was that he was advised by his treating VA physician that the only options for cancer treatment would be to undergo radical surgery to remove his vocal cords, and/or radiation and/or chemotherapy.  In his February 2011 Form 9, he indicated that he did not believe it was reasonable to undergo surgery to remove his vocal cords when alternative surgery that would preserve his speech was available.  He seeks reimbursement for three procedures:

a) On September 22, 2010, he sought a second opinion at Massachusetts General Hospital to assist in his medical decision making, which included a laryngoscopy procedure.  

b) The Veteran elected to have the surgeon at Massachusetts General Hospital perform the laser surgery on his glottic cancer.  That surgery was performed on October 12, 2010, and the Veteran was released the following day.  

c) Additionally, it was noted that his lymph nodes were suspicious for cancer.  VA attempted two fine needle aspiration biopsies (September 2010 and October 2010), but each biopsy attempt was unsuccessful.  Although the record indicates that VA would perform the biopsy, the Veteran elected to have the surgeon performing the October 12, 2010 glottic surgery conduct laser biopsies of his lymph nodes at the same time, due to his fear that he may have a secondary cancer.  

He has not contended, and the record does not suggest, that he sought authorization for the non-VA treatment prior to receiving such care, and he is not service-connected for his glottic cancer.  Reimbursement for emergency services in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 for non-service-connected conditions.  38 C.F.R. §§ 17.1000-1008.  

The term "emergency treatment" means, in pertinent part, medical services furnished "when Department or other Federal facilities were not feasibly available and an attempt to use them beforehand would not be reasonable, and when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f)(1).  

VA has not defined "feasibly available" within the context of 38 U.S.C.A. § 1725, nor, from a review of the legislative history of that section of the United States Code did Congress identify what that term meant.  The Board notes, however, that VA has defined "feasibly available" in terms of when payment may be made for authorized services.  Under 38 C.F.R. § 17.53, "[a] Department of Veterans Affairs facility may be considered as not feasibly available when . . . the nature of the treatment required makes it necessary or economically advisable to use public or private facilities."

Initially, with respect to the September 22, 2010 laryngoscopy, and the October 12, 2010 biopsies, the Board finds that the treatments performed at Massachusetts General Hospital could not be construed as emergency treatment.  38 C.F.R. § 17.1002.

The September 22, 2010 treatment was to obtain a second opinion; a second opinion is by its nature not emergent, and there is no suggestion in the record, from the medical treatment reports or in any statement by the Veteran or his representative, that the second opinion could not have been obtained in a VA facility, or that delay in seeking the second opinion would have been hazardous to his life or health.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.  

As to the laser biopsy that the Veteran agreed to have performed at the same time as his biopsy surgery (see November 2011 Transcript at 6 (" . . . the private physician . . . was extremely concerned because if there was a cancer in the lymph node that meant a secondary cancer is somewhere.  We told him, 'Biopsy the lymph node.'")), that procedure also cannot be construed as emergency treatment.  VA had twice, though unsuccessfully, attempted to biopsy the Veteran's lymph nodes through fine needle aspiration (FNA).  VA records clearly indicate that VA would have performed the biopsy itself, although possibly not with the laser tool that was used at Massachusetts General Hospital.  There is no indication, however, that the use of FNA to biopsy the node as opposed to a laser would have any health contraindications.  In fact, in a December 2010 letter, the Director of the VA Medical Center Northport indicated that the conventional (i.e., non-laser) biopsy was an acceptable and standard practice, and that it was scheduled within an appropriate timeframe.  The Board recognizes the Veteran's concern for obtaining the biopsy results in an expedient manner, but finds that a reasonably prudent layperson would not have construed a delay in the biopsy as hazardous to his health.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.  

The Board finds, however, that the October 12, 2010 glottic surgery does meet the standards for emergency care, when providing the Veteran with the full benefit of the doubt.  The record is clear that the only options for treatment within VA would have resulted in severe health impacts for the Veteran; the laser surgery was not "feasibly available" at a VA facility.  38 C.F.R. § 17.53.  Within VA, he had the choice between losing the ability to speak, or undergoing radiation treatment, which would have its own significant negative health effects.  As such, it would not have been reasonable to attempt to use the VA facilities for his surgery prior to seeking the private treatment, as there was no indication that the VA facilities could perform the only identified treatment that would not have significant side effects.  

As an alternative, the laser surgery option would preserve his ability to speak, and would avoid the health hazards of radiation treatment.  A prudent layperson would recognize that by delaying the laser surgery in favor of VA treatment, he would be forced to choose between two options that were hazardous to his health.  While this Veteran's appeal presents a scenario that may not fit cleanly into the definition of "emergency" treatment, the Board finds that the law can be reasonably construed to apply to his case.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to reimbursement of medical expenses for non-VA treatment at private medical facilities on September 22, 2010, is denied.  

Entitlement to reimbursement of medical expenses for non-VA treatment at private medical facilities (surgery for glottic cancer) on October 12-13, 2010, is granted.  

Entitlement to reimbursement of medical expenses for non-VA treatment at private medical facilities (biopsy procedures) from October 12-13, 2010, is denied.  




____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


